— -The question in this case, raised on a motion addressed to the summons, without the service of a complaint, is whether the court should decline jurisdiction on the ground of forum non conveniens. In the absence of a complaint in this case, it is impossible to determine whether plaintiff’s cause of action is based on a contract made here, as plaintiff contends, or is based upon a tort committed in Brazil, as defendant contends. The order entered upon a motion addressed to the summons unanimously reversed and the motion denied, with leave to the defendant to make any motion addressed to the complaint, as it may be advised, after the complaint is served. Settle order on notice. Present— Peek, P. J., Dore, Yan Yoorhis and Breitel, JJ.